                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 CHRISTOPHER DANIEL GAY,                          )
                                                  )         Case No. 4:21-mc-1
          Petitioner,                             )
                                                  )         Judge Travis R. McDonough
 v.                                               )
                                                  )         Magistrate Judge Christopher H. Steger
 STATE OF TENNESSEE,                              )
                                                  )
          Respondent.                             )


                                   MEMORANDUM OPINION



         The Court is in receipt of a prisoner’s pro se petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241 in which Petitioner, a federal prisoner housed in the Silverdale

Detention Center, seeks relief under § 2241 from a Sumner County, Tennessee charge for

violation of probation, and a resulting detainer (Doc. 3). For the reasons set forth below, this

petition will be TRANSFERRED to the United States District Court for the Middle District of

Tennessee at Nashville.

         In his petition, Petitioner states that on November 15, 2018, he “violated Sumner County

case #918-2017” and was arrested on January 18, 2019, in Marion, Virginia, at which point

Sumner County lodged a detainer against him and he waived extradition. (Id. at 10.) Plaintiff

contacted the Sumner County Court and spoke to a Sumner County District Attorney, who “said

she was going to put the Sumner County sentence in effect.” (Id.) Also, in April of 2020, “the

feds picked up [Petitioner’s] state cases,” and Virginia dismissed its charges against Petitioner.

(Id.)




        Case 3:21-cv-00344 Document 5 Filed 04/30/21 Page 1 of 3 PageID #: 25
       On March 26, 2021, this Court sentenced Petitioner in the federal criminal case against

him. (Id.) See United States v. Gay, 4:20-cr-5 (E.D. Tenn. Apr. 19, 2021). In doing so, the

undersigned ordered that Petitioner’s federal sentence run concurrently with his sentence in

Sumner County case number 918-2017, among other sentences, and that it would run from

January 28, 2019. United States v. Gay, 4:20-cr-5, Doc. 73.

       According to Petitioner, Sumner County has denied him “all [] rights” and “all jail

credits” and “is not giving [him] the right to resolve the[] [Sumner County] detainer” but instead

is “holding [the detainer] over [Petitioner’s] head.” (Id.) Petitioner therefore seeks a federal writ

and requests that this Court order his Sumner County “sentence to be put in effect.” (Id.)

       While Petitioner is currently incarcerated in the Silverdale Detention Center, which is

located within this District, he has named the State of Tennessee (Sumner County) as

Respondent. (Id. at 1.) Even if this Court could exercise jurisdiction over this Respondent, it is

apparent that Petitioner’s dispute arises out of a detainer from Sumner County, Tennessee. Thus,

the District where the decision to lodge the Sumner County detainer against Petitioner was made

and where these records are located is the most appropriate forum for this action, rather than this

Court. See Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 495, 498–500 (1973) (providing

that a prisoner serving a sentence in one jurisdiction may attack a future sentence that he has not

yet begun to serve and for which he is subject to a detainer from another jurisdiction under

§ 2241 and that, in cases such as this one, where the underlying material events took place in the

detainer jurisdiction, which is also where the relevant persons and records may be found, the

jurisdiction issuing the detainer is “almost surely the most desirable forum for the adjudication of

the claim”).




                                                 2

     Case 3:21-cv-00344 Document 5 Filed 04/30/21 Page 2 of 3 PageID #: 26
       Accordingly, the Clerk will be DIRECTED to transfer this action to the United States

District Court for the Middle District of Tennessee at Nashville, see 28 U.S.C. §§ 123(b)(1),

1406(a), to allow that Court to screen the petition, and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  3

      Case 3:21-cv-00344 Document 5 Filed 04/30/21 Page 3 of 3 PageID #: 27
